Citation Nr: 1808127	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  14-23 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD), due to asbestos exposure.

2.  Entitlement to service connection for hypertension, to include as due to asbestos exposure.

3.  Entitlement to service connection for coronary artery disease (CAD), to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1957 to September 1961.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified at a videoconference hearing before the undersigned in August 2017.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered on this appeal.  The Veteran testified during the August 2017 videoconference hearing that he began treatment with his private physician in approximately 1965, a few years after his departure from active duty service.  The claims file currently contains records from this physician dating from November 2007 and additional efforts are therefore necessary to obtain all records of private treatment reported by the Veteran.  Similarly, the Veteran testified that he has received VA treatment for several years, but the claims file only contains records dating from July 2013.  The Veteran's complete records of VA treatment should also be obtained and added to the claims file.  Finally, the Veteran should be provided a VA examination and medical opinion to determine whether his claimed disabilities are related to asbestos exposure during active duty service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's complete VA medical records from the Wilkes-Barre VA Medical Center.

2.  Contact the Veteran and ask that he execute a proper release form to authorize VA to obtain records from  Dr. Michael Nekoranik dating from 1965 to the present.  If a proper medical release form is received, obtain copies of all available treatment records.  Copies of the records must be associated with the claims file.  All efforts to obtain the records must be documented in the claims file.  The claims file currently contains records dating from 2007 to 2013, but they do not appear to be complete.

3.  Afford the Veteran an appropriate VA examination(s) to determine the etiology of the claimed respiratory disability, hypertension, and CAD.  The Veteran's claims file must be made available to the examiner(s).  

All tests and studies deemed necessary by the examiner should be performed.  The examiner should determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any diagnosed respiratory disability, hypertension, or CAD are etiologically related to any incident of active duty service, to include the Veteran's established asbestos exposure.

The Veteran's exposure to asbestos during service aboard the submarine U.S.S. CONGER is established.  Service treatment records show that he was treated in September 1961 for a "smoker's cough" and advised to stop smoking.  His lungs, heart, and chest X-ray were normal at the examination for discharge in September 1961 and his blood pressure measured 122/78.  The record currently before the Board contains private treatment records dating from 2007 showing a history of COPD/emphysema, multiple small pulmonary nodules, carcinoid tumor of the right lower lung lobe, hypertension, pulmonary hypertension, and CAD.  The Veteran has undergone multiple surgical procedures including a coronary artery bypass graft in 1998, aortic valve replacements in July 2007, and a wedge resection of the lung nodules in the right lobe in November 2007.  The Veteran reported in November 2007 having a 40 year history of smoking two packs per day with the cessation of tobacco use in 1998.  

A full rationale, i.e. basis, must be provided for all medical opinions.

4.  Then, readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




